323 S.W.3d 83 (2010)
Caroline BOGARD, Respondent,
v.
Jesse HOSKINS d/b/a Jesse's Automotive, Appellant.
No. ED 94232.
Missouri Court of Appeals, Eastern District, Division Three.
October 19, 2010.
*84 Charles R. Willis, St. Louis, for appellant.
Caroline Bogard, St. Louis, pro se.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Jesse Hoskins d/b/a Jesse's Automotive appeals the trial court judgment in favor of Caroline Bogard on Hoskin's counterclaim for damages for breach of contract for services rendered.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).